Citation Nr: 1438485	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from February 1971 to April 1972 with subsequent service in a reserve component. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Regional Office (RO) in Hartford, Connecticut.  The Veteran presented testimony at a hearing before an RO decision review officer in May 2008.  A transcript of the hearing is associated with the claims file. 

In September 2009 and August 2011, the Board remanded this appeal for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran had a headache disorder before entering military service.  

2.  The Veteran does not have a chronic headache disability that underwent a worsening during military service, including as a result of an in-service accident where he was hit on the head.

3.  The Veteran does not have any additional residual disability from an in-service accident where he was hit on the head.  


CONCLUSIONS OF LAW

1.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The Veteran does not have any residual of head injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a February 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claims of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the February 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records, reserve service records, VA outpatient records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  He has submitted various written statements.  The Veteran was afforded a VA neurological examination in September 2011.  A medical opinion was provided based upon the examiner's clinical expertise, clinical examination, and review of the record.  It is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record reflects substantial compliance with the September 2009 and August 2011 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before service entry, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The phrase "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as headaches, a lay person is generally not competent to provide evidence as to more complex medical questions such as the etiology of headaches.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Upon induction, a February 1971 entry examination revealed that the Veteran had had a history of frequent or severe headache.  The examining physician noted the headaches; however, contemporaneous neurological evaluation was normal.  The Veteran's April 1972 physical examination for separation reflected normal neurological findings. 

VA examinations from December 1977 and March 1981 reflect complaints of low back pain.  

The Veteran was afforded a VA neurological examination in April 1981.  He reported having intermittent numbness and tingling sensations in his lower extremities since service.  He reported having headaches over the previous ten years.  He described them as occurring approximately every one to two months and lasting for several hours.  The examiner assessed possible right hemiparesis, hemisensory defect, and headaches of an unknown etiology.  He identified multiple sclerosis and toxic exposure as among the possible causes.  He concluded that the Veteran probably had an organic neurological disorder, but his subjective complaints were far out of proportion and at times, inconsistent with objective findings.  

The Veteran had VA inpatient treatment during August and September 1981.  He reported falling while on reserve duty and injuring his back.  He did not report a head injury.  Psychiatric evaluation indicated malingering behavior for compensation purposes and possible conversion reaction.  

A July 2007 state disability physical examination revealed that the Veteran had had several injuries.  Notably, he was reportedly knocked unconscious in a 1998 motor vehicle accident (MVA).  

In April 2008, the Veteran reported that he had a head injury in service.  He stated that while he was working at Fort Dix, a pallet hit his head.  He reported that, since that injury, he had experienced headaches.  

In May 2008, the Veteran's counselor submitted a statement in support of the claim.  He reported that the Veteran had a head injury in service causing his current headaches.   

At the May 2008 DRO hearing, the Veteran reported that he had had a head injury in service.  He was working in a warehouse and a box fell on his head.  He said he was sent to the infirmary for observation, but did not receive any treatment.  He recalled having light headaches beginning in service that gradually progressed to a greater severity.  He did not seek medical attention until 1981 or 1982.  

VA primary care records from December 2009 and October 2010 reflect complaints about ongoing headaches.

The Veteran was afforded a January 2011 VA examination, and an April 2011 addendum medical opinion.  As discussed in the August 2011 remand, these reports were inadequate for adjudication purposes.

VA reexamined the Veteran in September 2011.  The examiner affirmed that he reviewed the claims folder and recited the pertinent medical history.  The Veteran stated that he had experienced headaches prior to service with nominal pain.  He reported that, during service, he was struck in the back and upper shoulders by a box of shoes.  The affected area was numb for a few days.  He was able to complete basic training.  In Vietnam, he developed severe headaches once or twice a month that were precipitated by quick neck/ head movements and transitioning from air conditioning to heat.  He began regularly having headaches following service.  He noted that, currently, he had weekly headaches with less than half being of a prostrating nature.  The examiner noted recent cervical spine X-rays showing degenerative changes without evidence of traumatic injury or osseous pathology.  The examiner diagnosed intermittent migraine headaches.  He expressed a negative medical opinion.  He determined that the Veteran had a preexisting headache condition when he entered service without evidence that it was aggravated during service.  He cited the absence of reports of headaches at separation and failure to identify it as a disabling condition in compensation claims filed by the Veteran in 1977 and 1981.  He noted that the 1998 injury and additional current medical disorders likely aggravated his headache condition.  Regarding the Veteran's assertions of a continuity of symptomatology, the examiner commented that the Veteran's description of headaches occurring once or twice a week does not meet the current clinical diagnosis for chronic migraines.  He cited two medical articles defining chronic migraines as headaches occurring at least half of the time.    

As an initial matter, the record indicates that the Veteran had headaches prior to service.  The Veteran's Report of Medical History for induction reflects that he had a history of headaches.  The examiner specifically noted the Veteran's headaches.  Contemporaneous clinical examination does not show any neurological abnormality.  Nevertheless, the Board observes that the inherent nature of headaches is an episodic disease process and would not be productive of clinically observable symptoms in quiescent phases.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 824 (32nd ed. 2012), which defines a headache as a "pain in the head."  Consequently, the Board considers the Veteran's report and physician summary on the February 1971 Report of Medical History sufficient to constitute a notation of a preexisting medical condition.  38 C.F.R. § 3.304(b).  The Veteran is competent to assess himself as having headaches, and with other disabilities, such as purely subjective ones like tinnitus, his report of headaches at induction is sufficient to identify the infirmity, and as noted above, the examiner noted this.  The question is therefore whether the pre-existing headaches were aggravated by the Veteran's military service.  Id; 38 C.F.R. § 3.306.

The Veteran contends that his headache condition was aggravated by the in-service injury at the warehouse and general conditions of serving in Vietnam.  He is competent to report on an in-service head injury and recollections of his headache history in Vietnam.  

After considering the entire record, the Board does not find the Veteran's reports of a worsening headache problem caused by the in-service head injury or circumstances of Vietnam service are credible.  In his December 1977 compensation claim, the Veteran reported having a low back disability.  Thus, the Veteran demonstrated that he was able to contact VA and identify the-current problems.  The reasonable inferences from this report are either that Veteran did not have chronic headaches at that time or had headaches, but did not believe they were related to military service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  April 1981 was the initial post-service report about headaches.  At that time, he reported that they began in service, which is contrary to what he reported at service induction.  Notably, the examiner suggested that the Veteran was over-stating his symptoms.  His suggestion is consistent with the August to September 1981 VA hospital summary, which noted malingering behavior for compensation purposes.  In summary, the December 1977 report and 1981 records suggesting malingering behavior weigh against the credibility of his April 1981 report that he had had a permanent increase in chronic headaches starting in service.  Id.

Beginning with his current December 2006 claim, the Veteran began reporting that an in-service injury caused his headaches.  At his initial enrollment into VA care in March 2007, the Veteran references a private physician.  However, in February 2007, VA requested that he identify pertinent private treatment records and he has not done so.  The reasonable inference from his inaction is that the private medical records did not document headache treatment and were not pertinent to the claim.  Thus, the evidence indicates that he only initially identified chronic headaches to treating clinicians in March 2007.  In April 2008, the Veteran began informing treating clinicians that the in-service injury caused increased headaches.  The temporal sequence of his headache reports suggest that he is not credibly reporting what happened when because of his interest in his compensation claim.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The competent medical evidence on the question of in-service aggravation is limited to the September 2011 VA examination report.  Briefly, the Board notes the Veteran's treating counselor submitted a statement in support of the claim.  Review of the record indicates that the report was made based upon the Veteran's self-reported history, which as discussed above, is not credible.  Thus, the counselor's report is not considered probative.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of self-reported history in medical records does not turn the transcribed reports into competent medical evidence).

The Board finds the negative assessment given by the September 2011 examiner persuasive.  He examined the Veteran, reviewed the claims folder, and provided a negative opinion with a detailed explanation.  The rationale is plausible and uncontroverted by any other probative medical opinion.  The examiner provided reasons for finding that a worsening did not occur in service.  The Board considers it persuasive evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not identified any other residual from the in-service injury; nor does the competent evidence suggest the presence of any such residual.  Without evidence of current disability, the claim for residuals of injury must fail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

For the foregoing reasons, the Board finds that the claims of service connection for headaches and head injury residuals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for headaches is denied.  

Service connection for residuals of a head injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


